Title: John Bondfield to the Commissioners, 23 January 1779
From: Bondfield, John
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


     
      Sirs
      Bordeaux 23 Jany 1779
     
     The 9th Instant I had the honor to pay my respects to you and to request your information tutching the Convoy we Solicited for the Ships at Nantes.
     I meet with some difficulty in expediting of our Ships. They being American property must of course be furnishd with American Pass’s. I have to request you will favor me with your Pass’s by return of Post for the following; Vessels otherways met at Sea are subjected to be taken by our Own Ships as well as by the Enemy.
     (The Brig Molly. 120 Tons) a Prize taken from the English bought at Rochelle.
     (The Ship Le Chasseur 250 tons) a Prize taken from the English bought at Rochelle.
     (The Ship Mary Fearon 350 tons) a Prize taken from the English bought at Lorient.
     (The Ship Governor Livingston 500 tons) a Prize taken from the English bought at Rochelle. For this Ship we have your Commission of Letter of Marque that may serve the Place of a Pass tho every Vessel belonging to America clear’d out in France ought to have one from you to serve instead of Register no Court or office being yet establish’d to grant the latter. These four Vessels are the Sole Property of James Price, William Haywood and John Bondfield.
     Letters from Cadiz mention the Capture of an American Vessel sent into Gibralter having on board Tobacco and Rice. He reports an engagement betwixt Comte d’Estaing and an English Fleet the latter end of November but no pert particular Circumstances.
     
     Letters from Martinico mentions their Ports being blockt up by English Cruizers. That they dayly expected the Arrival of Cte. D’Estaing. We are without other Inteligence. The Arrival of a Vessel at Morlaix from the States you will have been duely Advised. With due Respect I have the Honor to be Sirs Your most Obedient Humble Servant
     
      John Bondfield
     
    